               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

KRISTAN McKISSON,                           )
                                            )
                    Plaintiff,              )
                                            )
vs.                                         )         No. CIV-19-0282-C
                                            )
ANDREW SAUL, Commissioner                   )
of the Social Security Administration,      )
                                            )
                    Defendant.              )

                                         JUDGMENT

      After careful consideration of the pleadings on file, the administrative record, the

Report and Recommendation of the United States Magistrate Judge, and Defendant’s

Objection thereto, this Court is of the opinion that the final decision of the Defendant

Commissioner must be reversed and remanded to the Social Security Administration for

further administrative proceedings, as more fully explained in the Report and

Recommendation of the Magistrate Judge (Dkt. No. 20).

      IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that the final

decision of the Defendant Commissioner of the Social Security Administration be and the

same is hereby reversed and remanded for further proceedings.

      DATED this 6th day of February, 2020.
